Case 1:20-cv-20966-CMA Document 90 Entered on FLSD Docket 03/22/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 20-20966-CIV-ALTONAGA/Goodman

  FLORIDA BEAUTY FLORA INC.,

         Plaintiff,
  v.

  PRO INTERMODAL L.L.C., et al.,

        Defendants.
  ________________________________/

                                               ORDER

         THIS CAUSE came before the Court on Plaintiff, Florida Beauty Flora Inc.’s Partially

  Unopposed Motion to Extend Time to File a Response to Defendants’ Motion for Summary

  Judgment [ECF No. 87], filed on March 19, 2021. As the title suggests, Plaintiff seeks “an

  extension of 30 days to respond to the Defendants’ Motion for Summary Judgment, thereby

  extending the due date until April 21, 2021, 9 days after the close of discovery.” (Mot. 2).

  Defendants do not oppose a 15-day extension. (See id. 5). After review of the Motion, the Court

  finds it would benefit from filings that address the complete record. Accordingly, it is

         ORDERED AND ADJUDGED that Defendants’ Motion for Summary Judgment [ECF

  No. 83] is DENIED without prejudice with leave to renew at the close of discovery. (See Dec.

  22, 2020 Order 3 [ECF No. 72]). Plaintiff, Florida Beauty Flora Inc.’s Partially Unopposed Motion

  to Extend Time to File a Response to Defendants’ Motion for Summary Judgment [ECF No. 87]

  is DENIED as moot.
Case 1:20-cv-20966-CMA Document 90 Entered on FLSD Docket 03/22/2021 Page 2 of 2

                                          CASE NO. 20-20966-CIV-ALTONAGA/Goodman


          DONE AND ORDERED in Miami, Florida, this 22nd day of March, 2021.



                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE
  cc: counsel of record




                                            2
